DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Drawings
The drawings were received on 04/21/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the claims have been amended to include that the heating assembly includes a first initial extending member and a second initial extending member and then recites they “extend from the central axis of the plate toward a circumference of the plate”. It is unclear if the claims are reciting a general direction of the extension or if the claims are requiring that the first and second initial extending members start at the central axis and extend toward the circumferential direction. It is noted that the claim also requires that the first and second initial extending members have different distances from the central axis. Therefore, the claim is being interpreted as inclusive of the first and second extending members “extend in a direction from the central axis of the plate toward a circumference of the plate”. 
Regarding claims 1 and 10, the claims recite “the second extending member” in lines 9-10 and 18 of claim 1 and lines 10-11 and 19 of claim 10. There is insufficient antecedent basis for “the second extending member”. For purpose of examination on the merits, these are interpreted as referring to “the second initial extending member”.
Regarding claim 4-6, it is unclear how the plural thermal conductive elements relate to the claimed structures of the heating assembly of claim 1 (i.e. the first and second initial extending members and the first and second coil members). For purpose of examination on the merits and consistent with the instant specification and amended claim, the plural thermal conductive elements are interpreted as a structure that is the combination of the first and second initial extending members and the first and second coil members. Applicant is kindly requested to amend claims 4-6 to provide a clear indication of how the structures are related or to explain for the record which structure is which if they are different structures. It is further noted that it is unclear if claim 4 further limits claim 1 because an interpretation as examiner has suggested does not further limit the claim. If applicant intends to claim additional elements beyond the two claimed in claim 1, this should be clarified. Applicant may also wish to consider whether claim 4 should be canceled.
The remaining claims are included for their dependency from a claim addressed above.

Claim Interpretation
Consistent with the instant specification including the drawings as filed, recitation of “plural thermal conductive elements extending between the top and the bottom” in claim 4 and the recitation of the first and second thermal conductive elements extending “between the top and the bottom of the plate” in claim 7 is interpreted as inclusive of the thermal conductive elements extending in the volume between the top and the bottom of the plate. 
Consistent with the instant specification including the drawings as filed, recitation of the coil member is interpreted as inclusive of a coil shaped structure. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating assembly” in claims 1-3 and 8-9 interpreted as plural thermal conductive elements (p6, ln 16-20; note that “element” is not interpreted as a generic placeholder but instead interpreted as the term of art of a heating element structure) and equivalents thereof.
“thermal insulation assembly” in claims 1-7 and 10 interpreted as a ring extending in the direction between the top and bottom of the plate (p7, ln 28 – p8, ln 1) and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7-8, and 10 s/are rejected under 35 U.S.C. 103 as being unpatentable over Benjaminson (prev. presented 2017/0040191).
Regarding claim 1, Benjaminson teaches a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 Fig 2 [0027]) having a top, a bottom opposite to the top and a thickness extending between the top and the bottom (see puck 200 Fig 2), the plate defining a central axis (Z Fig 2); a heating assembly embedded in the plate (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037].) including a first initial extending member (initial uncovered portion of 264-1 Fig 5) and a second initial extending member (initial uncovered portion of 264-2 Fig 5) the first (264-1 Fig 5) and the second (264-2 Fig 5) extending members are tightly arranged together (Fig 5) along a radial direction (Fig 5) with respect to the central axis (Fig 5) and extend in a direction from a center of the plate toward a circumference of the plate (Fig 5) ; and a thermal insulation assembly embedded in the plate at a radial position (210 Fig 2 or 5, [0028] note the break is a ring space), the plate being divided into a first heating zone and a second heating zone based on the radial position [0028] or [0037]; wherein the first initial extending member (uncovered portion of 264-1 Fig 5) is connected to a coil member (spirally wound and covered potion of 264-1 covered by 266-1 Fig 5) in the first heating zone and the second initial extending member (uncovered portion of 264-2 Fig 5) extends in an opposite direction (Fig 5, extends in an opposite direction than initial portion of 264-1 extends) and is connected to a second coil member (covered portion of 264-2 covered by 266-2 Fig 5) in the second heating zone. Note that coil is inclusive of a spirally wound structure. Benjaminson fails to teach the first initial extending member is arranged closer to the central axis of the plate than the second extending member and fails to teach the first initial extending member is lower than the second initial extending member. The relative position and heights represent mere rearrangement of parts that do not modify the operation of the apparatus. Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 4, Benjaminson teaches plural thermal conductive elements extending between the top and the bottom (220-1 and 220-2 in Fig 3 [0029] [0036] and 264-1 and 264-2 in Fig 5 [0036-0037]).
Regarding claim 7, Benjaminson teaches the heating assembly includes a first thermal conductive element bottom (220-1 in Fig 3 [0029] [0036] or 264-1 in Fig 5 [0036-0037]) and a second thermal conductive element bottom (220-2 in Fig 3 [0029] [0036] or 264-2 in Fig 5 [0036-0037]) extending between the top and the bottom of the plate (Fig 3, Fig 5), wherein the first thermal conductive element is defined by a first radius with respect to the central axis (Fig 5, see radius of inner heater 264-1), the second thermal conductive element is defined by a second radius with respect to the central axis (Fig 5, see radius of outer heater 264-2), and the thermal insulation assembly is defined by a third radius with respect to the central axis (see thermal insulation space ring 210 Fig 5), and wherein the second radius is larger than the third radius that is larger than the first radius (Fig 5).
Regarding claim 8, the thermal insulation assembly (210 Fig 5) is a ring (Fig 5), extending from the top and bottom plate (Fig 2, 3).
Regarding claim 10, Benjaminson teaches a reaction chamber (134 Fig 1 [0023]) comprising: a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 Fig 2 [0027]) having a top, a bottom opposite to the top and a thickness extending between the top and the bottom (see puck 200 Fig 2), the plate defining a central axis (Z Fig 2 a heating assembly embedded in the plate (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037].) including a first initial extending member (initial uncovered portion of 264-1 Fig 5) and a second initial extending member (initial uncovered portion of 264-2 Fig 5) the first (264-1 Fig 5) and the second (264-2 Fig 5) extending members are tightly arranged together (Fig 5) along a radial direction (Fig 5) with respect to the central axis (Fig 5) and extend in a direction from a center of the plate toward a circumference of the plate (Fig 5)  ; and a thermal insulation assembly embedded in the plate at a radial position (210 Fig 2 or 5, [0028] note the break is a ring space), the plate being divided into a first heating zone and a second heating zone based on the radial position [0028] or [0037]; wherein the first initial extending member (uncovered portion of 264-1 Fig 5) is connected to a coil member (spirally wound and covered potion of 264-1 covered by 266-1 Fig 5) in the first heating zone and the second initial extending member (uncovered portion of 264-2 Fig 5) extends in an opposite direction (Fig 5, extends in an opposite direction than initial portion of 264-1 extends) and is connected to a second coil member (covered portion of 264-2 covered by 266-2 Fig 5) in the second heating zone. Note that coil is inclusive of a spirally wound structure. Benjaminson fails to teach the first initial extending member is arranged closer to the central axis of the plate than the second extending member and fails to teach the first initial extending member is lower than the second initial extending member. The relative position and heights represent mere rearrangement of parts that do not modify the operation of the apparatus. Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Claim 2-3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjaminson as applied to claims 1, 4, 7-8 and 10 above and further in view of Singh (prev. presented US 2010/0116788).
Regarding claim 2, Bejaminson remains as applied to claim 1 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation ring. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thermal insulation of assembly of Benjaminson to have a filler material as the thermal insulation assembly ring and the substrate support includes the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030].
Regarding claim 3, Benjaminson remains as applied to claim 1 but fails to teach the thermal insulation assembly is sealed in the plate. Benjaminson teaches a ring space as the thermal insulation assembly. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to seal it by use of the bonding material and base because this is a functional alternative demonstrated for the purpose of supporting the plate on which the wafer is mounted and providing thermal contact to the back of the plate.
Regarding claim 5, the Benjaminson remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and demonstrates a portion of the outer heater (264-2 Fig 5) crossing the thermal insulation assembly (210 Fig 5) but fails to teach it passes through. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to attach it to the base because this is a functional alternative demonstrated for the purpose of supporting the plate on which the wafer is mounted and providing thermal contact to the back of the plate. In this configuration the thermal conductive element portion (264-2) passes through the thermal insulation assembly because it cannot pass below it. 
Regarding claim 6, the Benjaminson remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and demonstrates a portion of the outer heater (264-2 Fig 5) crossing the thermal insulation assembly (210 Fig 5) but fails to teach it passes through. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to attach it to the base because this is a functional alternative demonstrated for the purpose of supporting the plate on which the wafer is mounted and providing thermal contact to the back of the plate. In this configuration the thermal conductive element portion (264-2) passes through the thermal insulation assembly because it cannot pass below it. Regarding a cut out, this is directed to a product by process limitation for how the space in the thermal insulation assembly through which the conductive element portion (264-2) passes. There is no structural different in the hole between a cut out of the material and a different manner of providing a hole in the insulation assembly. Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to cut out a space because the heater portion passes through in the combination and cannot pass through if there is no opening for the portion to occupy.
Regarding claim 9, Bejaminson remains as applied to claim 8 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation ring. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thermal insulation of assembly of Benjaminson to have a filler material as the thermal insulation assembly ring and the substrate support includes the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030].
Claim(s) 1, 4, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjaminson in view of Yang (prev. presented US 2013/0284721).
Regarding claim 1, Benjaminson remains as applied to claim 1 in the obviousness rejection above “coil member” has been interpreted as inclusive of a coil shaped structure. This rejection is provide to further demonstrate that applicant’s show heater shape is known and obvious because Benjaminson uses a spirally winding coil. Benjaminson teaches a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 Fig 2 [0027]) having a top, a bottom opposite to the top and a thickness extending between the top and the bottom (see puck 200 Fig 2), the plate defining a central axis (Z Fig 2); a heating assembly embedded in the plate (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037].) including a first initial extending member (initial uncovered portion of 264-1 Fig 5) and a second initial extending member (initial uncovered portion of 264-2 Fig 5) extending from a center of the plate toward a circumference of the plate (Fig 5) ; and a thermal insulation assembly embedded in the plate at a radial position (210 Fig 2 or 5, [0028] note the break is a ring space), the plate being divided into a first heating zone and a second heating zone based on the radial position [0028] or [0037]; wherein the first initial extending member (uncovered portion of 264-1 Fig 5) is connected to a coil member (spirally wound and covered potion of 264-1 covered by 266-1 Fig 5) in the first heating zone and the second initial extending member (uncovered portion of 264-2 Fig 5) extends in an opposite direction (Fig 5, extends in an opposite direction than initial portion of 264-1 extends) and is connected to a second coil member (covered portion of 264-2 covered by 266-2 Fig 5) in the second heating zone. Regarding the shape of the coils, Yang teaches it is known to use a two zone heater with concentric coils having initial extending members extending in opposite directions (Fig 1B 112 A and B). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Benjaminson to include the shape of this heater of Yang because Yang demonstrates it is a functional alternative for the same purpose of providing a two zone substrate heater.
Regarding claim 4, Benjaminson teaches plural thermal conductive elements extending between the top and the bottom (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037]).
Regarding claim 7, Benjaminson teaches the heating assembly includes a first thermal conductive element bottom (220-1 in Fig 3 [0029] [0036] or 264-1 in Fig 5 [0036-0037]) and a second thermal conductive element bottom (220-2 in Fig 3 [0029] [0036] or 264-2 in Fig 5 [0036-0037]) extending between the top and the bottom of the plate (Fig 3, Fig 5), wherein the first thermal conductive element is defined by a first radius with respect to the central axis (Fig 5, see radius of inner heater 264-1), the second thermal conductive element is defined by a second radius with respect to the central axis (Fig 5, see radius of outer heater 264-2), and the thermal insulation assembly is defined by a third radius with respect to the central axis (see thermal insulation space ring 210 Fig 5), and wherein the second radius is larger than the third radius that is larger than the first radius (Fig 5).
Regarding claim 8, the thermal insulation assembly (210 Fig 5) is a ring (Fig 5), extending from the top and bottom plate (Fig 2, 3).
Regarding claim 10, Benjaminson remains as applied to claim 10 in the obviousness rejection above “coil member” has been interpreted as inclusive of a coil shaped structure. This rejection is provide to further demonstrate that applicant’s show heater shape is known and obvious because Benjaminson uses a spirally winding coil.  Benjaminson teaches a reaction chamber (134 Fig 1 [0023]) comprising: a wafer pedestal (135 Fig 1 [0023]), comprising: a plate (puck 200 Fig 2 [0027]) having a top, a bottom opposite to the top and a thickness extending between the top and the bottom (see puck 200 Fig 2), the plate defining a central axis (Z Fig 2 a heating assembly embedded in the plate (220-1 and 220-2 in Fig 3 [0029] [0036] or 264-1 and 264-2 in Fig 5 [0036-0037].) including a first initial extending member (initial uncovered portion of 264-1 Fig 5) and a second initial extending member (initial uncovered portion of 264-2 Fig 5) extending from a center of the plate toward a circumference of the plate (Fig 5) ; and a thermal insulation assembly embedded in the plate at a radial position (210 Fig 2 or 5, [0028] note the break is a ring space), the plate being divided into a first heating zone and a second heating zone based on the radial position [0028] or [0037]; wherein the first initial extending member (uncovered portion of 264-1 Fig 5) is connected to a coil member (spirally wound and covered potion of 264-1 covered by 266-1 Fig 5) in the first heating zone and the second initial extending member (uncovered portion of 264-2 Fig 5) extends in an opposite direction (Fig 5, extends in an opposite direction than initial portion of 264-1 extends) and is connected to a second coil member (covered portion of 264-2 covered by 266-2 Fig 5) in the second heating zone. Regarding the shape of the coils, Yang teaches it is known to use a two zone heater with concentric coils having initial extending members extending in opposite directions (Fig 1B 112 A and B). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Benjaminson to include the shape of this heater of Yang because Yang demonstrates it is a functional alternative for the same purpose of providing a two zone substrate heater.
Claim 2-3, 5-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjaminson in view of Yang as applied to claims 1, 4, and 8 above, and further in view of Singh.
Regarding claim 2, Bejaminson in view of Yang remains as applied to claim 1 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation ring. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thermal insulation of assembly of Benjaminson to have a filler material as the thermal insulation assembly ring and the substrate support includes the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030].
Regarding claim 3, Benjaminson in view of Yang remains as applied to claim 1 but fails to teach the thermal insulation assembly is sealed in the plate. Benjaminson teaches a ring space as the thermal insulation assembly. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to seal it by use of the bonding material and base because this is a functional alternative demonstrated for the purpose of supporting the plate on which the wafer is mounted and providing thermal contact to the back of the plate.
Regarding claim 5, the Benjaminson in view of Yang remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and demonstrates a portion of the outer heater (264-2 Fig 5) crossing the thermal insulation assembly (210 Fig 5) but fails to teach it passes through. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to attach it to the base because this is a functional alternative demonstrated for the purpose of supporting the plate on which the wafer is mounted and providing thermal contact to the back of the plate. In this configuration the thermal conductive element portion (264-2) passes through the thermal insulation assembly because it cannot pass below it. 
Regarding claim 6, the Benjaminson in view of Yang remains as applied to claim 4 above. Benjaminson demonstrates a central feed of the heaters (Fig 5, 262-1 and 262-2) and demonstrates a portion of the outer heater (264-2 Fig 5) crossing the thermal insulation assembly (210 Fig 5) but fails to teach it passes through. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. Benjaminson further teaches a bonding film (324 Fig 4) is provided over the thermal insulation material (over 332 Fig 4) to bond the puck (200 Fig 4 equivalent of claimed plate) to the base (310 Fig 4) of the pedestal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wafer pedestal of Benjaminson to include the thermal insulation material in the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030] and to attach it to the base because this is a functional alternative demonstrated for the purpose of supporting the plate on which the wafer is mounted and providing thermal contact to the back of the plate. In this configuration the thermal conductive element portion (264-2) passes through the thermal insulation assembly because it cannot pass below it. Regarding a cut out, this is directed to a product by process limitation for how the space in the thermal insulation assembly through which the conductive element portion (264-2) passes. There is no structural different in the hole between a cut out of the material and a different manner of providing a hole in the insulation assembly. Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to cut out a space because the heater portion passes through in the combination and cannot pass through if there is no opening for the portion to occupy.
Regarding claim 9, Bejaminson in view of Yang remains as applied to claim 8 above. Benjaminson teaches the plate has a groove extending from the bottom toward the top (210 Fig 2, 3) but fails to teach the thermal insulation assembly is inserted into this groove because Benjaminson uses the space on the groove as the thermal insulation ring. In the same field of endeavor of multizone substrate supports (abstract), Singh teaches that in a substrate pedestal (300 Fig 4) having grooves (332 Fig 4) extending from the bottom surface of a plate (320 Fig 4) to be divided into thermal zones [0030], the grooves may have a material inserted into the grooves in place of empty space [0030]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thermal insulation of assembly of Benjaminson to have a filler material as the thermal insulation assembly ring and the substrate support includes the grooves demonstrated by Benjaminson because Singh teaches this is a functional alternative for the same purpose of insulating different heat zones [0030].
Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. The arguments (reply p8-10) regarding the initial extending members not being in contact and therefore not being “tightly arranged” is not persuasive because “tightly” include “closely” and not contacting as applicant’s arguments suggest. Further, this represents a mere rearrangement of parts to change the distance between the initial extending members without altering the operation of the apparatus. Additionally, as noted the height difference and position of one closer to the center represents mere rearrangement of parts as noted above. Therefore, these arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0217799 teaches a plurality of coil heaters (Fig 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716